DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7, 8, 10, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/01/2021.
Applicant's election with traverse of Species A-1, B-1, C-1 and C’-1, in the reply filed on 12/01/2021 is acknowledged.  The traversal is on the ground(s) that the subject matter of all species is sufficiently related that a thorough search for the subject matter of any one species would encompass a search.  This is not found persuasive because each of the species (A-1, A-2, A-3), (B-1, B-2, B-3) and (C-1, C-2) and (C’-1 and C’’-1) are distinct from each other as each of said species requires a distinct orientation, placement and configuration for the switch, and the heat radiator with respect to the circuit substrate and the battery. As such a prior art reference applicable to a species does not correspond to another species. Therefore, there will be a search burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 15-17 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Adachi, U.S. Publication No. 2014/0011056.
	Regarding claim 1, Adachi teaches a battery device (10; Fig.1-7) comprising:
A battery (11; Fig.2 and Fig.4, [0047]);
A control board (12; Fig.4) made of a printed circuit board [0090], corresponding to the claimed “circuit substrate” electrically connected to the battery (11);
A MOFSET power device P, corresponding to the claimed “switch”, configured to control input and output of electric power to and from the battery (see Fig.3, Fig.6 and  [0056]), and having an exterior part forming an outer surface of the switch and being away from the circuit substrate (the upper surface of the power device P is facing away from the circuit substrate 12 (see Fig.6));
A heat radiator (22, 27; Fig.7 and [0120]) made of a material having thermal conductivity and being in contact directly or indirectly through a heat conductor (28; Fig.6-7) with the exterior part of the switch (P) so that heat of the switch transfers to the heat radiator ([0090] and [0124-0125]); and
A heat transfer path that transfers heat from the exterior part of the switch (P) through the heat radiator to a base (21; Fig.4) of a base case (14) housing (Fig.11) the battery [0124-0125], wherein
The circuit substrate 12 is fixed to a member 34 (Fig.6) which is separated from the heat radiator and branches and extends from the base 21 (see Fig.7).
Regarding claim 2, Adachi teaches a battery device (10; Fig.1-7) comprising:
A battery (11; Fig.2 and Fig.4, [0047]);
A control board (12; Fig.4) made of a printed circuit board [0090], corresponding to the claimed “circuit substrate” electrically connected to the battery (11);
A MOFSET power device P, corresponding to the claimed “switch”, configured to control input and output of electric power to and from the battery (see Fig.3, Fig.6 and  [0056]), and having an exterior part forming an outer surface of the switch and being away from the circuit substrate (the upper surface of the power device P is facing away from the circuit substrate 12 (see Fig.6));
A heat radiator (21, 22, 27; Fig.7 and [0120]) made of a material having thermal conductivity and being in contact directly or indirectly through a heat conductor (28; Fig.6-7) with the exterior part of the switch (P) so that heat of the switch transfers to the heat radiator ([0090] and [0124-0125]); and
The switch includes a power line connecting the negative terminals of the battery to the ground through a bus bar [0069-0072] and a signal line connecting the positive terminals of the battery to the circuit substrate 12 [0069-0072]. Note that the circuit board, the switch and the battery are all electrically connected to one another. Also see Fig.21, where elements 157 and 158 are switches and 11 is the battery [0127-0128].
Regarding claim 3, Adachi teaches that the heat radiator (22, 27) is connected to a vehicle member, which is a part of a vehicle, through the base such that heat is allowed to be transferred from the heat radiator to the vehicle member ([0094] and [0120]).
Regarding claim 4, Adachi teaches that the heat radiator (22, 27) is integrated with the base case (14).
Regarding claim 5, Adachi teaches that the heat radiator is a standing wall (22) which is part of the base case (14) and erects from the base 21.
Regarding claim 6, Adachi teaches that the exterior part of the switch is in contact directly or indirectly  through the heat conductor 28 with an upper surface of the standing wall (See Fig.6).
Regarding claim 15, Adachi teaches that the battery is arranged in such a manner than an electrode terminal (51, 52; Fig.11 and [0071]) is exposed in a lateral direction, and the switch is disposed adjacent  to the electrode terminal with respect to the battery.
Regarding claim 16, Adachi teaches that the battery includes a plurality of battery stacks (41; Fig.2) in which a plurality of unit cells are stacked, and the switch is disposed adjacent to one battery stack having a smaller number of stacked unit cells among the plurality of battery stacks. Note that there are 2 stacks (one shown with two unit cells and the other with three unit cells stacked). According to merriam-webster.com, “Adjacent” means “nearby”. The switch of Adachi is disposed nearby to all the unit cells.
Regarding claim 17, Adachi teaches that the switch includes a first switch (157; Fig.21) that controls input and output of electric power to and from an external battery (161) and a second switch (158; Fig.21) that controls input and output of electric power to and from the battery (41) included in the battery device (11). 

Allowable Subject Matter
Claims 9, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, claim 9 requires both the switch and the heat radiator being positioned below and away from the circuit substrate. While Adachi teaches the heat radiator 28 being positioned below the circuit substrate, Adachi fails to teach the switch (P) being positioned below and away from the circuit substrate (12). Fig.6 of Adachi shows that the switch (P) is positioned above the circuit substrate.

Claim 14 is allowed. claim 14 requires both the switch and the heat radiator being positioned below and away from the circuit substrate. While Adachi teaches the heat radiator 28 being positioned below the circuit substrate, Adachi fails to teach the switch (P) being positioned below and away from the circuit substrate (12). Fig.6 of Adachi shows that the switch (P) is positioned above the circuit substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/NIKI BAKHTIARI/       Primary Examiner, Art Unit 1726